Case: 14-10430    Date Filed: 09/16/2014   Page: 1 of 2


                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 14-10430
                         Non-Argument Calendar
                       ________________________

                 D.C. Docket No. 4:13-cr-00052-RH-CAS-2



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                    versus

BEEJAY DUDLEY,
a.k.a. BJ,

                                                           Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      ________________________

                             (September 16, 2014)

Before HULL, MARCUS and HILL, Circuit Judges.

PER CURIAM:
              Case: 14-10430     Date Filed: 09/16/2014   Page: 2 of 2


      Richard A. Greenberg, counsel for BeeJay Dudley in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and

filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18

L.Ed.2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Dudley’s convictions and

sentences are AFFIRMED.




                                         2